Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
	Claim 10 recites “wherein the force to rotate the tilting hatch to the lowered position is based on a weight of the loose products disposed in the roaster drum.” The applicant’s specification recites “In another advantage, the location of the hatch hinge 145 allows for the entire weight of the loose products 116 to apply downward force on the gas distribution grid 128 and aid in lowering the first end of the tilting hatch 111.” The examiner will base the interpretation of claim 10 on this excerpt from the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krutin (US 20160219924 A1), hereinafter Krutin, in view of Etnestad (US 4303022 A), hereinafter Etnestad, in view of Selmi (EP 2476323 A1), hereinafter Selmi, and further in view of Tisma (US 20020046551 A1), hereinafter Tisma.

Regarding claims 1-4 and 8-10, Krutin discloses an apparatus for drying, roasting, and cooling loose products comprising: 
a housing (“The oven 1 is characterized by a rectangular housing 4” paragraph [0037]); 
a roaster drum configured to receive the loose products (“The roasting of the loose products happens in a rotor drum 31” paragraph [0043]); 
a heat source disposed in an interior of a heat exchange chamber and configured to heat a gas circulated through the housing (“a burner 37 located in the lower section 10” paragraph [0045]); 
a gas distribution grid coupled to a bottom of the roaster drum, the gas distribution grid configured to receive the loose products on a face of the gas distribution grid (“a gas distribution grid 28” paragraph [0041]); 
wherein the cooling table is configured to receive and cool the loose products (“horizontal cooler 3” paragraph [0037]); 
a ventilator configured to circulate the gas (“A high-pressure ventilator 30” paragraph [0042]); and 
a screen configured to filter particulates released from the loose products circulated from the roaster drum to the ventilator (“a screen 29 is placed between the left and the right sides in order to prevent foreign impurities from getting into other parts of the oven 1” paragraph [0041]); and



    PNG
    media_image1.png
    522
    519
    media_image1.png
    Greyscale

Krutin does not disclose:
wherein the gas distribution grid is reversibly coupled to the bottom of the roaster drum; 
a tilting hatch disposed below the gas distribution grid and configured to rotate between a raised position when the gas distribution grid is coupled to the bottom of the roaster drum and a lowered position when the gas distribution grid is uncoupled from the bottom of the roaster drum, wherein the tilting hatch in the lowered position causes the gas distribution grid to be angled toward a cooling table and allows the 
the tilting hatch includes at least one guide wall extending perpendicular to the gas distribution grid and configured to prevent the loose products from moving in a direction other than a sliding direction toward the cooling table when the tilting hatch is in the lowered position;
a hydraulic hatch lever attached to the housing and configured to raise or lower the tilting hatch;
wherein the tilting hatch is attached to the housing by a hatch hinge and the hatch hinge is disposed outside an area of the gas distribution grid;
wherein a rotation axis of the gas distribution grid is disposed outside an area of the gas distribution grid when rotating the tilting hatch; or
wherein the force to rotate the tilting hatch to the lowered position is based on a weight of the loose products disposed in the drum.

However, Etnestad teaches:
wherein the gas distribution grid is reversibly coupled to the bottom of the drum (“the constriction plate can be lowered and raised”); 
a tilting hatch disposed below the gas distribution grid and configured to rotate between a raised position when the gas distribution grid is coupled to the bottom of the drum and a lowered position when the gas distribution grid is uncoupled from the bottom of the drum, wherein the tilting hatch in the lowered position causes the gas distribution grid to be angled toward a receptacle and allows the loose products to slide down the gas distribution grid toward the receptacle (“the constriction plate can be lowered and raised between a normal position in which it carries the fluidized bed, and a position down in the windbox in which the bed is emptied” column 1, line 30 and “When the constriction plate 3 swings down to the position shown at 14, the sand bed will be emptied into an ash and sand container 17” column 2, line 37); 

wherein the tilting hatch is attached to the housing by a hatch hinge and the hatch hinge is disposed outside an area of the gas distribution grid (“a rotatable shaft 13” column 2, line 17);
wherein a rotation axis of the gas distribution grid is disposed outside an area of the gas distribution grid when rotating the tilting hatch (See figure); and
wherein the force to rotate the tilting hatch to the lowered position is based on a weight of the loose products disposed in the drum (The weight of the product will produce a force on the hatch and reduce the force necessary to lower the hatch).

    PNG
    media_image2.png
    488
    433
    media_image2.png
    Greyscale

In view of Etnestad’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the gas distribution grid is reversibly coupled to the bottom of the drum; 
a tilting hatch disposed below the gas distribution grid and configured to rotate between a raised position when the gas distribution grid is coupled to the bottom of the drum and a lowered position when the gas distribution grid is uncoupled from the bottom of the drum, wherein the tilting hatch in the lowered position causes the gas distribution grid to be angled toward a receptacle and allows the loose products to slide down the gas distribution grid toward the receptacle; 
a hydraulic hatch lever attached to the housing and configured to raise or lower the tilting hatch;
wherein the tilting hatch is attached to the housing by a hatch hinge and the hatch hinge is disposed outside an area of the gas distribution grid;
wherein a rotation axis of the gas distribution grid is disposed outside an area of the gas distribution grid when rotating the tilting hatch; and
wherein the force to rotate the tilting hatch to the lowered position is based on a weight of the loose products disposed in the drum as is taught in Etnestad, in the apparatus disclosed by Krutin.
One would have been motivated to include:
wherein the gas distribution grid is reversibly coupled to the bottom of the drum; 
a tilting hatch disposed below the gas distribution grid and configured to rotate between a raised position when the gas distribution grid is coupled to the bottom of the drum and a lowered position when the gas distribution grid is uncoupled from the bottom of the drum, wherein the tilting hatch in the lowered position causes the gas distribution grid to be angled toward a receptacle and allows the loose products to slide down the gas distribution grid toward the receptacle; 
a hydraulic hatch lever attached to the housing and configured to raise or lower the tilting hatch
wherein the tilting hatch is attached to the housing by a hatch hinge and the hatch hinge is disposed outside an area of the gas distribution grid;
wherein a rotation axis of the gas distribution grid is disposed outside an area of the gas distribution grid when rotating the tilting hatch; and
wherein the force to rotate the tilting hatch to the lowered position is based on a weight of the loose products disposed in the drum because Etnestad states “The constriction plate in a fluidized bed incinerator is pivotally mounted for swinging movement down into the windbox. Thereby, the fluidized bed can be rapidly emptied” (abstract). Therefore, including the pivoting grid of Etnestad will expedite discharge of the product of Krutin.

Krutin, as modified by Etnestad, does not disclose: 

the tilting hatch includes at least one guide wall extending perpendicular to the gas distribution grid and configured to prevent the loose products from moving in a direction other than a sliding direction toward the cooling table when the tilting hatch is in the lowered position.

However, Selmi teaches the tilting hatch in the raised position forming an insulated channel configured to circulate air from the heat exchange chamber to the roaster drum through the gas distribution grid (“With reference again to Figure 2, the opening 10 is associated to an air duct 21. In various embodiments, as in the one illustrated, the end of the duct 21 is closed by the element 11, which is anchored thereto, and said duct is mounted rocking on the fixed structure of the device, between a first raised position (illustrated with a solid line in Figure 2)” paragraph [0023]).

    PNG
    media_image3.png
    550
    613
    media_image3.png
    Greyscale

In view of Selmi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the tilting hatch in the raised position forming an insulated channel configured to circulate air from the heat exchange chamber to the roaster drum through the gas distribution grid as is taught in Selmi, in the apparatus disclosed by Krutin.
One would have been motivated to include the tilting hatch in the raised position forming an insulated channel configured to circulate air from the heat exchange chamber to the roaster drum through the gas distribution grid because including a duct will more accurately direct the air to and through the gas distribution grid.



However, Tisma teaches the tilted surface includes at least one guide wall extending perpendicular to the surface and configured to prevent the loose products from moving in a direction other than a sliding direction toward the receptacle when the tilted surface is in the tilted position (“A product may be dropped through an inclined somewhat elongated and funnel-shaped slide 38 and into box 46. The top end of the inclined slide is attached to platform 36 and has upturned edges 88 positioned over open box 46 to guide and direct product when product moves from sleeve 32 to box 46 which is filled” paragraph [0036]).

In view of Tisma’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the tilted surface includes at least one guide wall extending perpendicular to the surface and configured to prevent the loose products from moving in a direction other than a sliding direction toward the receptacle when the tilted surface is in the tilted position as is taught in Tisma, in the apparatus as presently modified.
One would have been motivated to include the tilted surface includes at least one guide wall extending perpendicular to the surface and configured to prevent the loose products from moving in a direction other than a sliding direction toward the receptacle when the tilted surface is in the tilted position because Tisma states the walls 88 “guide and direct product.” Therefore, including the guide walls of Tisma will result in more reliable placement of the product.

Regarding claim 5, Krutin, as modified by Etnestad, Selmi, and Tisma, discloses the apparatus of claim 3, further comprising: 
a hopper disposed above the roaster drum and configured to feed the loose products into the roaster drum (“a hopper 2” paragraph [0037]).

Regarding claim 11, Krutin, as modified by Etnestad, Selmi, and Tisma, discloses the apparatus of claim 2, wherein the ventilator is configured to combine ambient gas from an exterior of the housing, heated gas from the heat source, and heated gas circulated through the roaster drum and direct said combination of gasses to the heat exchange chamber (“The high-pressure ventilator 30 is then turned on and fresh air from the upper section 5 mixed with hot air from the heater 36” paragraph [0051]).

Regarding claim 12, Krutin, as modified by Etnestad, Selmi, and Tisma, discloses the apparatus of claim 1, wherein the insulated channel is configured to direct heated gas from the heat exchange chamber to the roaster drum through the gas distribution grid (“The flow of hot air being blown into the lower section 10 of the oven 1 is divided into hundreds of individual flows that are evenly distributed over the entire area under the rotor drum 31” paragraph [0046]).

Regarding claim 13, Krutin, as modified by Etnestad, Selmi, and Tisma, discloses the apparatus of claim 1, wherein the gas distribution grid includes a plurality of holes forming a predetermined pattern configured to mix the loose products (“The drying area 39 of the gas distribution grid 28 is characterized by holes 40” paragraph [0048]); 
the plurality of holes providing passages for the heated gas (“This flow of hot air leaves the lower section 10 of the rectangular housing 4 through the holes 40 of the gas distribution grid 28” paragraph [0051]); and 
the plurality of holes generate a fluid bed for substantially simultaneous mixing and roasting the loose products (“generating the fluid bed 34” paragraph [0051]).

Regarding claim 14, Krutin, as modified by Etnestad, Selmi, and Tisma, discloses the apparatus of claim 1, further comprising a computer including a processor that executes a process of roasting the loose products following a predetermined processing regimen (“FIG. 4 depicts the controller 33 for executing the roasting of the loose products 16. As shown in FIG. 4, systems, operations, and processes in accordance with this disclosure may be implemented using a microprocessor or its equivalent, such as 

Regarding claim 15, Krutin, as modified by Etnestad, Selmi, and Tisma, discloses the apparatus of claim 10. 

Krutin, as modified by Etnestad, Selmi, and Tisma, does not explicitly disclose wherein the weight of the loose products loaded into the roaster drum is greater than 100 g. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Krutin discloses loose product is loaded into the drum, but does not specifically recite an amount greater than 100 g. Achieving greater than 100 g is a results-effective variable because increasing the amount of material an apparatus is able to process is desirable. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the amount of material, because the selection of quantity to achieve desired throughput constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 16, Krutin, as modified by Etnestad, Selmi, and Tisma, discloses the apparatus of claim 2, wherein the housing includes an upper portion, a lower portion, a first side, and a second side; 
the roaster drum is disposed in the upper portion of the housing on the first side (“drum 31 installed horizontally in the right part of the upper section 5” paragraph [0043]); 

the screen is disposed in the upper portion of the housing substantially between the roaster drum and the ventilator (“screen 29 is placed between the left and the right sides” paragraph [0041]); 
the tilting hatch is disposed below the roaster drum in the lower portion of the housing on the first side (By the modification of Etnestad); 
the heat exchange chamber disposed in the lower portion of the housing on the second side (Figure 1 of Krutin); and 
the cooling table is disposed below the tilting hatch (By the modification of Etnestad).

Regarding claim 17, Krutin, as modified by Etnestad, Selmi, and Tisma, discloses the apparatus of claim 16, further comprising an air duct configured to connect the upper portion and the lower portion of the housing (“the upper section 5 and the lower section 10 are interconnected with an air duct 27” paragraph [0041]).

Regarding claim 18, Krutin, as modified by Etnestad, Selmi, and Tisma, discloses the apparatus of claim 2, wherein the ventilator is configured to circulate the gas from the roaster drum to the screen, to the heat exchange chamber, to the insulated channel, to the gas distribution grid, and back to the roaster drum (See arrows of figure 1).

Regarding claim 19, Krutin, as modified by Etnestad, Selmi, and Tisma, discloses the apparatus of claim 13, wherein the loose products are simultaneous mixed and roasted in substantially circular directions (“the rotor drum comprises a plurality of blades” paragraph [0032]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krutin, in view of Etnestad, in view of Selmi, in view of Tisma, and further in view of Miskella (US 2474952 A), hereinafter Miskella.

Regarding claim 6, Krutin, as modified by Etnestad, Selmi, and Tisma, discloses the apparatus of claim 5, further including one or more inspection windows configured to provide a view of the loose products in the roaster drum (“Each of the upper and lower sections has a glass door” paragraph [0015] and “A way to visually inspect the process during operation as well as to easily and quickly access main elements of the oven during maintenance through glass doors are also included” paragraph [0013]).

Krutin, as modified by Etnestad, Selmi, and Tisma, does not disclose wherein the hopper includes one or more inspection windows configured to provide a view of the loose products in the hopper.

However, Miskella teaches wherein the hopper includes one or more inspection windows configured to provide a view of the loose products in the hopper (“A window 152 is provided in the upper section 146 so that the operator can observe when the supply of material in the hopper is running low” column 6, line 20).

    PNG
    media_image4.png
    471
    647
    media_image4.png
    Greyscale


One would have been motivated to include wherein the hopper includes one or more inspection windows configured to provide a view of the loose products in the hopper because Miskella states “A window 152 is provided in the upper section 146 so that the operator can observe when the supply of material in the hopper is running low.” Therefore, including a window will simplify refilling of the hopper.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lemaire (CA 2304324 A1), hereinafter Lemaire, in view of Fausto (US 20190170438 A1), hereinafter Fausto, and further in view of Wallis (US 20170188755 A1), hereinafter Wallis.

Regarding claim 20, Lemaire discloses an apparatus for drying, roasting, and cooling loose products comprising: 
a housing (Figure 4); 
a slide rail extending in a lateral direction towards an exterior of the housing (“a base plate 24a” page 7, line 27); 
a roaster drum coupled to the slide rail and configured to receive the loose products (“chamber 22” page 7, line 20); 
a heat source disposed in an interior of a heat exchange chamber and configured to heat a gas circulated through the housing (“an air heating chamber 106 (also referred to as "air heating device," provided with an air heating device including coils 107... The coils 107 are activated to provide the roasting temperature at the roasting chamber” page 12, line 15); 
a gas distribution grid removably coupled to a bottom of the roaster drum, the gas distribution grid configured to receive the loose products on a face of the gas distribution grid (“The first passage 29 is provided with a pattern of perforations allowing passage of air but being smaller in size than a coffee bean” page 8, line 6); 

an insulated channel configured to allow air to circulate from the heat exchange chamber to the gas distribution grid (“hot air feeding duct 109” page 12, line 22); and 
when the roaster drum is slid to the open configuration along the slide rail in a lateral direction (Figures 3 and 4),
a cooling table configured to receive and cool the loose products (“discharge container or cooler 32” page 8, line 20), wherein the roaster drum is configured to slide between a closed and an open configuration (“The lower end of the chamber 22 sealingly slides on the support plate 24a” page 8, line 5); 
the air circulates from the heat exchange chamber through the gas distribution grid and into the roaster drum when the roaster drum is in the closed configuration (As in figure 4); and 
the loose products slide through an opening in a bottom of the roaster drum and into the cooling table (As in figure 3 “When the lower chamber 22 is pivoted about the pivot 27 to a discharge position, the contents of the chamber fall through the cone 33 into the discharge container or cooler 32” page 8, line 18).

    PNG
    media_image5.png
    663
    429
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    693
    480
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    582
    714
    media_image7.png
    Greyscale


wherein the gas distribution grid is selected from plural gas distribution grids comprising holes of different diameter and/or pattern, such that each of the plural gas distribution grids may be removably coupled to the bottom of the roaster drum according to a type of the loose products and/or an operation mode of the apparatus; or 
the roaster drum is configured to slide in a lateral direction towards or away from a center of the housing.

However, Fausto teaches wherein the gas distribution grid is selected from plural gas distribution grids comprising holes of different diameter and/or pattern, such that each of the plural gas distribution grids may be removably coupled to the bottom of the drum according to a type of the loose products and/or an operation mode of the apparatus (“The air heated by the manifold (45) enters the second feed screw via a perforated portion (23) of the surface of the pipe which overlooks the inside of the manifold (45). Conveniently is this perforated portion an interchangeable grid to adapt the diameters of the holes to the dimensions of the treated grain” Paragraph [0058]).

    PNG
    media_image8.png
    400
    521
    media_image8.png
    Greyscale


One would have been motivated to include wherein the gas distribution grid is selected from plural gas distribution grids comprising holes of different diameter and/or pattern, such that each of the plural gas distribution grids may be removably coupled to the bottom of the drum according to a type of the loose products and/or an operation mode of the apparatus because including interchangeable grids will allow the treatment of different products which expands the usefulness of the apparatus.

Lemair, as modified by Fausto, does not disclose the roaster drum is configured to slide in a lateral direction towards or away from a center of the housing. 

However, Wallis teaches the reservoir (134) is configured to slide in a lateral direction towards or away from a center of the housing (“translating the dispenser 116 such that the bottom opening of the dispenser reservoir 134 faces the dispensing opening 130 of the dispensing base 114, dispensing the ground coffee into a receptacle” paragraph [0048]).

    PNG
    media_image9.png
    738
    454
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    398
    357
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    369
    422
    media_image11.png
    Greyscale

Lemair, as modified by Fausto, does not disclose the claimed dispensing mechanism. Wallis teaches the claimed dispensing mechanism. The substitution of one known element (The dispensing Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). It is also noted that there are a finite number of configurations available to one having ordinary skill in the art for moving the drum of Lemair. Lemair discloses rotating the drum to align it with a receptacle while Wallis teaches translating a reservoir to align it with a receptacle. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Lemair with a translating reservoir (drum) since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Farber (US 4698916 A)

    PNG
    media_image12.png
    402
    238
    media_image12.png
    Greyscale

Brown (US 4489506 A) “Rotation of shaft 46 moves arm 180 between the position shown in FIG. 5 in which the roasting chamber is open and the contents of the chamber are transferred to the cooling region 30, and a second position in which link 182 pivots plate 110 upwardly to close the chamber”

    PNG
    media_image13.png
    345
    428
    media_image13.png
    Greyscale

Sewell (US 20140314923 A1) “In a specific embodiment, at least the central, cylindrical portion 26 of the roasting chamber 10 is fabricated from a transparent material, preferably borosilicate glass or a high temperature polymer, so as to permit viewing of the beans while they roast”
Daubert (DE 102006002424 B3) 

    PNG
    media_image14.png
    828
    466
    media_image14.png
    Greyscale

Tidland (US 5958494 A) “A piston 90 is pivotally coupled by hinge assembly 51 to the trap-door 50”

    PNG
    media_image15.png
    759
    550
    media_image15.png
    Greyscale

Murray (US 4484064 A) 

    PNG
    media_image16.png
    892
    587
    media_image16.png
    Greyscale

Boof (FR 376232 A) 

    PNG
    media_image17.png
    503
    404
    media_image17.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/LOGAN P JONES/Examiner, Art Unit 3762